Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

3.	The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 11/23/202, Applicant, on 04/21/2021, amended Claims 8, 9, 11, 18, 19, 21-23 and 29-33. Claims 1-7, 10, 12-15, 17, 20, 24, 25, 27 and 28 were previously cancelled, and Claim 16 is as previously presented. 
Claims 8, 9, 11, 16, 18, 19, 21-23, 26 and 29-33 are pending in the current application and have been rejected below.



Response to Amendment

4.	Applicant’s arguments and amendments are acknowledged.

5.	Duplicate Claims warning added. 

6.	Prior Claim Objection withdrawn in light of Applicant's amendments. 

7.	Prior 35 USC §112 rejection withdrawn in light of Applicant's amendments, and new 35 USC §112 rejection added. 

8.	The prior 35 USC §101 rejection maintained despite Applicant's amendments and arguments. 

9.	The prior 35 USC §103 rejection withdrawn in light of Applicant's amendments, and new 35 USC §103 rejection added. 



Duplicate Claims, Warning

10.	Applicant is advised that should claim 23 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 8 and 16 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 8 includes the limitation "combining the subjectively informed textual comment with the objective appraisal to create a weighted textual comment" at line 18; and Claim 16 includes the limitation "matching and evaluating the subjectively informed textual comment from the profiler with the objective appraisal to create a weighted textual comment" at line 13. These limitations have no support in the original disclosure. 
The Specification recites "An evaluator is connected to the profiler, and to the computer, for matching and evaluating the subjectively informed comment from the profiler with the objective appraisal from the computer. The consequence in this evaluation is the creation of a weighted comment." at page 4, lines 25-28; and "In particular, the objective appraisal is based on test evaluations, clinical trials, and commercial comparisons that pertain to the specified product/service. The evaluator then matches and evaluates the subjectively informed comment(s) 28 from the profiler 20 with the objective appraisal from the computer 14 to establish a 30 weighted comment 32." at page 7, lines 25-30. combining the subjectively informed textual comment with the objective appraisal to create a weighted textual comment" or "matching and evaluating the subjectively informed textual comment from the profiler with the objective appraisal to create a weighted textual comment", since no description is given of how to create the "weighted textual comment". 
The claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.02, 2163.03 (v)). The function of creating a 'weighted textual comment', and the language of the Specification, does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as claimed.

13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 16 and 21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

15.	Claim 16 recites the limitations: 
"the respective member profile" at line 10; 
"the service/product" at line 12; and
"the profiler" at line 13. There is insufficient antecedent basis for these limitations in the 
In the interest of compact prosecution, Examiner is assuming these limitations should read "[[the]] a respective member profile", "[[the]] a service/product" and "[[the]] a profiler" respectively, in order to provide appropriate antecedent basis in the Claims.

16.	Claim 21 recites the limitation "the attribute" at line 1. There is insufficient antecedent basis for this limitation in the Claims. 
In the interest of compact prosecution, Examiner is assuming this limitation should read "[[the]] an attribute" in order to provide appropriate antecedent basis in the Claims.



Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

18.	Claims 8, 9, 11, 16, 18, 19, 21-23, 26 and 29-33 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

19.	Claim 8 recites perform a process for objectivizing subjective comments, comprising:  receiving an inquiry about a specified product/service; preparing a questionnaire, based on the inquiry, wherein the questionnaire comprises a plurality of questions developed for the questionnaire, wherein each question has its own set of multiple choice answers; passing the questionnaire to a plurality of competent members in a defined community for individual selection of an answer by each member to each question in the questionnaire for use of the answer in creating a textual member comment; using a corresponding member profile for the respective competent member to weigh the textual member comment against the respective member profile to create a subjectively informed textual comment; generating an objective appraisal of the product/service pertinent to the inquiry; combining the subjectively informed textual comment with the objective appraisal to create a weighted textual comment; and producing a weighted textual review as a function of the weighted textual comment, which is an abstract idea of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices (including hedging, 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as A non-transitory, computer-readable medium storing executable instructions stored thereon, a processor, a computer system, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 9, 11, 18, 19, 21-23, 26 and 29-33 do not integrate the judicial exception into a practical application because the Claim, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 9, 11, 18, 19, 21-23, 26 and 29-33 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 5, 7, 11-13, 17 and 18 of the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 8, 9, 11, 16, 18, 19, 21-23, 26 and 29-33 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

20.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

21.	Claims 8, 9, 11, 16, 18, 19, 21-23, 26 and 29-33 rejected under 35 U.S.C. 103 as being unpatentable over Rinearson (US Patent Application Publication 20100042577 A1 - hereinafter Rinearson) in view of Ray (US Patent Application Publication 20090299812 A1 - hereinafter Ray).

22.	As per Claim 8, Rinearson teaches: 
A non-transitory, computer-readable medium storing executable instructions stored thereon that, when executed by a processor, direct a computer system to perform a process for objectivizing subjective comments [RINEARSON reads on: Abstract, "A website may allow users to rate content items displayed thereon. The user ratings associated with the content items may be weighted according to user rating weight. The rating weight of a particular user may be based, in whole or part, upon whether the user consistently rates content items similarly to one or more "expert" raters. The experts may be selected based on various factors including: professional training, experience, reputation on the website, or the like. If a particular user consistently rates content items similarly to the experts, the user may be given a high rating weight. Users whose ratings consistently diverge from the ratings assigned by the experts may be given a lower rating weight. The weights may be displayed in connection with a user profile, or may be hidden from the user community. The rating weights may be used in calculating an overall rating of a particular content item."; Fig. 3, system 300; para 54, "FIG. 3 is a block diagram of a system 300 for maintaining and/or calibrating user rating weights. The system 300 may be implemented within a distributed network environment comprising one or more user computing devices 302 communicatively coupled to a server computer 308 via a network 306. In FIG. 3, one or more of the user computing devices 302 may comprise an application 304 that may be used to access and/or exchange data with other computing devices on the network, such as the server computer 308. The server computer 308 may include and/or be communicatively coupled to a processor (not shown), memory (not shown), input/output devices (not shown), computer-readable storage media (e.g., data storage modules 210A and 210B), and the like."; para 77, "Embodiments may include various steps, which may be embodied in machine-executable instructions to be executed by a general-purpose or special-purpose computer (or other electronic device)."; para 78, "Embodiments may also be provided as a computer program product including a computer-readable medium having stored thereon instructions that may be used to program a computer (or other electronic device) to perform processes described herein."], comprising: 
receiving an inquiry, via a processor, about a specified product/service [RINEARSON reads on: para 65, "The user computing devices 302 may access content stored on the data storage module 310A and made available by the content manager 314 via a URI. The URI may comprise a domain name indicator (e.g., www.example.com), which may be resolved by a domain name server (DNS) (not shown) in network 306 into an Internet Protocol (IP) address. This IP address may allow the user computing devices 302 to address and/or route content requests through the network 306 to the server computer 308. The URI may further comprise a resource identifier to identify a particular content item on the server computer 308 (e.g., content.html)."; para 66, "Responsive to receiving a URI request, the server engine 312 may be configured to provide the requested content item to the respective user computing device 302. The content manager 314 and data storage manager 316 may be configured to obtain and/or format the requested content item to be transmitted to the respective user computing device 302 by the server engine 312."]; ...
... using a corresponding member profile, via a processor, for the respective competent member to weigh the textual member comment against the respective member profile to create a subjectively informed textual comment [RINEARSON reads on: para 3, "A user may be assigned a rating weight, which may be used to weight ratings submitted by the user relative to other user-submitted ratings. The rating weight assigned to a user may be calibrated or adjusted by comparing a rating submitted by the user to an expert rating. If the user submitted rating corresponds to the expert rating (e.g., is within a threshold of the expert rating), the rating weight of the user may be incremented. If the user submitted rating differs from the expert rating (e.g., differs by more than a threshold from the expert rating), the rating weight of the user may be decreased. The calibration of the user rating may be proportional to the proximity of the user-submitted rating to the expert rating." - a rating weight, which may be used to weight ratings submitted by the user relative to other user-submitted ratings is using a corresponding member profile for the respective competent member to weigh the textual member comment against the respective member profile to create a subjectively informed textual comment; para 7, "An interface may be provided to display content submitted to the website. A rating weight of a user may be displayed in connection with content submitted by the user. This may allow other users easy and pervasive access to the rating weight of the user. The rating weight may be displayed in a user profile, which may provide information about a user of the website."]; 
generating, via a processor, an objective appraisal of the product/service pertinent to the inquiry; combining the subjectively informed textual comment with the objective appraisal to create a weighted textual comment [RINEARSON reads on: para 4, "One or more users may be designated as expert raters. The expert rating of a content item may be determined by ratings submitted by one or more expert raters. Alternatively, an expert rating of a content item may be determined a priori. If two or more expert raters submit a rating of a particular content item, the ratings may be combined into a single expert rating. The combination may be an average of the ratings. Alternatively, the combination may be a weighted average based upon relative expert rating weights of the expert raters."; para 5, "Content submitted to the website may be rated by website users. The ratings may be combined into an aggregate rating of the content item. The aggregate rating may be based on an average of the user-submitted ratings. The average may be weighted according to rating weights of the respective users."; para 16, "In some embodiments, a website may encourage quality submissions by allowing other users to rate and/or critique user-contributed content. The ratings may be "overall" ratings of the content and/or may include ratings of particular aspects or categories of the content (e.g., "subject appeal," "technical merit," and so on). User-submitted ratings may be displayed in connection with the content. In some embodiments, the user-submitted ratings may be combined into one or more "aggregate" ratings of the content. The aggregate rating(s) may be displayed in connection with the content item." - ratings of "technical merit" are an objective appraisal of the product/service pertinent to the inquiry, the user-submitted ratings may be combined into one or more "aggregate" ratings of the content, displayed in connection with the content item, are combining the subjectively informed textual comment with the objective appraisal to create a weighted textual comment; para 44, "For instance, a user may provide highly accurate ratings in the "technical merit" rating category (as determined by comparing the user's ratings against expert ratings as discussed above). As such, the "technical merit" rating of the user may be large, and "technical merit" ratings submitted by the user may be given significant weight."]; and 
producing, via a processor, a weighted textual review as a function of the weighted textual comment [RINEARSON reads on: para 16, as above, "In some embodiments, the user-submitted ratings may be combined into one or more "aggregate" ratings of the content. The aggregate rating(s) may be displayed in connection with the content item."].
Although Rinearson teaches a plurality of competent members in a defined community (paragraph 4, expert raters), it does not explicitly teach, but Ray teaches: 
... preparing a questionnaire, via a processor, based on the inquiry, wherein the questionnaire comprises a plurality of questions developed for the questionnaire [RAY reads on: Fig. 8, CPU 820; para 24, "The client portal may also allow clients to directly input their own survey queries into a DQS formatted style sheets. Clients may also pose specific questions which may be automatically generated into a statistically modeled query."; para 83, "The IIV support database 212 contains information about the IIV managers 103. In one embodiment it allows questions in the question database 202 to be associated, through the IIV support database 212, with identified entities."; para 86, "The question database 202 contains questions as submitted to the NPD 100 and metadata associated with those questions."], wherein each question has its own set of multiple choice answers [RAY reads on: para 88, "Some embodiments may also support a survey database, which may reside in the questions database 202. A survey is a collection of related questions. Although any questions may be part of a survey, typically each survey question requires a short answer or an answer from a limited set of options (such as a degree of 1-5, true/false, or multiple choice)."]; 
passing the questionnaire, via a processor, to a plurality of competent members in a defined community for individual selection of an answer by each member to each question in the questionnaire [RAY reads on: Fig. 4, Submit Consultation Request 402, Select Expert Members 404, Deliver Consultation Requests to Expert Members 406, Receive and Store Answers from Expert Members 408; para 119, "FIG. 4 illustrates at a high level the steps performed by one embodiment of the present invention to receive and distribute consultation requests among expert members and to process and deliver answers to a customer."; para 123, "The example embodiment of an NPD 100 performs step 508, building and reviewing the list of targeted members by starting with any submitted solicitation or target list. The solicitation list generally includes all members specifically identified in the consultation request, all members of sub-groups identified, and all members who match any other search criteria specified."; para 66, "In addition to retaining profile information about member experts, some embodiments of the community infrastructure also allow or require an evaluation of the responses experts provide. In some embodiments, the quality and quantity of an expert's participation in the community, including their engagement in the interactive aspects of the community and the nature, quality, and quantity of their profile information and publications, are also evaluated."; para 72, "Typical interactions with the NPD 100 will be to register as a member of the community and to update registration and demographic information, to submit questions to members of the expert community, to receive and respond to surveys and questions, and to otherwise interact with other community members and evaluate the contributions and interactions of other community members."] for use of the answer in creating a textual member comment [RAY reads on: para 115, "Customers 106 may submit consultation requests to an embodiment of the NPD 100 in a variety of ways. Some embodiments allow for particularized consultation requests in which an expert or a small group of experts are explicitly identified by name. Some consultation requests may consist of a single question or a small group of related questions which call for an expository response. Other requests may be surveys-style questions or even complete surveys, typically calling for short answers or for answers from a limited universe of possibilities." - an expository response is creating a textual member comment; para 162 (table), Answer Database, Field, Answer, Type, Text; para 168, "Each run record is also associated with results records and each results records is also associated with a member. One implementation includes a run-results that includes the text of the result in a string field, .."]; ... 


23.	As per Claim 9, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8 wherein the objective appraisal [as above, Claim 8] is 
Rinearson does not explicitly teach, but Ray further teaches: 
based on information selected from the group consisting of test evaluations, clinical trials, and commercial comparisons [RAY reads on: para 28, "The IIV, through interrogations of the NPD by use of the DQS, may benefit from the "invested" knowledge and opinion of its membership in order to assist in investment decisions. This unique access advantageously provides a competitive advantage which may then be leveraged in the marketplace to enhance financial returns compared to investment vehicles that rely on more traditional methods. .. The IIV is an independently executed branch of the business entity, and as such, the expertise of selected fund managers will determine final investment decisions. Thus, another novel aspect of this system and method is to allow unique access to the created "invested" physician database, which will provide the marginal competitive advantage." - enhance financial returns compared to investment vehicles that rely on more traditional methods is commercial comparisons; para 41, "Thus, in general, though physicians may have a good understanding of the relative merits of the various companies in the industry, they are unable to benefit from the values of equity ownership."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include based on information selected from the group consisting of test evaluations, clinical trials, and commercial comparisons. The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 

24.	As per Claim 11, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8 [as above] further comprising the step of 
Rinearson further teaches: 
archiving member profiles and a plethora of voluntary comments from members in the defined community regarding a plurality of different products/services [RINEARSON reads on: Fig. 1, Store Expert Rating 150; Fig. 3, Content Manager 314; para 12, "Websites featuring user-contributed content have become very popular and are among the fastest growing websites on the Internet. Many of these websites rely on the quality of the content submitted by their respective user communities to attract and retain users. "; para 42, "The rating weight assigned to a particular user may be displayed in connection with content submitted by the user (e.g., may be displayed in the user profile of the user). Accordingly, the user may be provided with feedback regarding the accuracy of his or her ratings relative to the expert raters. Since the rating weight may be displayed in connection with content submitted by the user and/or the user profile, which may be easily accessible by other users in the community, users may be motivated to submit thoughtful and accurate ratings in order to increase their rating weight. As such, a user's rating weight may act to "qualify" and/or lend weight to the user's opinion and interactions on the website. For example, community users may give more weight to the opinion of a user having a high rating weight than that of a lower-weighted user. In this way, the user rating weight may act as an inducement to encourage community users to thoughtfully rate content on the website." - user opinions (content) on the website are voluntary comments from members in the defined community regarding a plurality of different products/services].

25.	As per Claim 16, Rinearson teaches: 
A non-transitory, computer-readable medium [RINEARSON reads on: para 78, as above, Claim 1] ...
... the subjectively informed textual comment from the profiler [RINEARSON reads on: Fig. 3, User Account Storage Module 310B, User Manager 318; para 3, as above, Claim 1; para 68, "If one or more expert ratings have been submitted, the user may be calibrated as described above in conjunction FIG. 1 and method 100. After calibrating the rating weight of the user, the user-submitted rating may be weighted and stored in the data storage module 310A. The user manager 318 may be configured to associate user calibration data (e.g., rating weight values) with respective user accounts in the user account storage module 310B."] ... 
... organizing the weighted textual comments for publication in response to the inquiry [RINEARSON reads on: para 14, "As used herein, a website may refer to a collection of renderable content comprising images, videos, audio, and/or other digital assets that are accessible by a plurality of users over a network. A website may be published on the Internet, a local area network (LAN), a wide area network (WAN), or the like. As such, a website may comprise a collection of webpages conforming to a rendering standard, such as hypertext markup language (HTML), and may be renderable by a browser, such as Microsoft Internet Explorer.RTM., Mozilla Firefox.RTM., Opera.RTM., or the like. However, other markup languages (e.g., Portable Document Format (PDF), extensible markup language (XML), or the like) and/or other display applications (e.g., a custom software application, a media player, etc.) may be used under the teachings of this disclosure."; para 16, as above, "In some embodiments, the user-submitted ratings may be combined into one or more "aggregate" ratings of the content. The aggregate rating(s) may be displayed in connection with the content item." - The aggregate rating(s) may be displayed in connection with the content item is organizing the weighted textual comments for publication].
Rinearson does not explicitly teach, but Ray teaches: 
... matching and evaluating [RAY reads on: para 112, ".. the IIV managers 103 can solicit feedback from community members with particularly high reputations or specialties or can be alerted when the answers match certain criteria (such as including answers from a critical number of community members or from members with high ratings or specific specialties) .."; para 164, "The above fields maintained in the member, question and answer database may be used to query, for any member 107 of the NPD 100, a report thoroughly detailing which answers the member provided for each question he or she answered since becoming a member. For example, by using a particular Member ID to query the Answer Database, all answer records that match the Member ID can be retrieved."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson to incorporate the teachings of Ray in the same field of endeavor of weighing user submissions to include matching and evaluating (the subjectively informed textual comment). The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 
The remainder of the Claim rejected under the same rationale as Claim 8 above.

26.	As per Claim 18, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 16 wherein the objective appraisal [as above, Claim 16] is 
Rinearson does not explicitly teach, but Ray further teaches: 
based on test evaluations [RAY reads on: para 13, "Some disclosed embodiments enable large scale commoditization of grouped physician intellect and transformation of intellectual subject matter contributions into ownership of equity positions. Some enhance the accuracy or utility of information gathered from experts, such as information from physicians regarding research, marketing, development, and post market analysis of pharmaceutical or medical device products." - development, post market analysis of pharmaceutical or medical device products is based on test evaluations], clinical trials [RAY reads on: paras 17-18, "a. Registered entry criteria of the NPD that may be cataloged, collated, and stratified by the secure computer devices may include but not be limited to: ..  involvement in pharmaceutical consultation, participation in clinical trials (NIH, pharmaceutical, or investigator sponsored),"; para 41, "As stated earlier, physicians occupy a unique place in the healthcare industry in that they are both the end-user customer of pharmaceutical and bio-technology products, but also provide expert input throughout all stages of product development. .. Through contractual relationships many physician groups participate in, and are highly compensated for corporate sponsored clinical trials."; , and 
commercial comparisons pertaining to the specified service/product [RAY reads on: paras 28, 41, as above, Claim 9].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include based on test evaluations, clinical trials, and commercial comparisons pertaining to the specified 

27.	As per Claim 19, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 16 wherein the weighted textual comments [as above, Claim 16] are
Rinearson further teaches: 
segregated into categories based on an assessment of at least one of a predetermined aspect and an attribute of the specified product/service for the publication [RINEARSON reads on: para 6, "Content may be rated in a number of different rating categories and/or aspects. A user may have a different rating weight in each of the different rating categories or aspects. The rating weights may be individually compared to and/or adjusted based upon expert ratings in the various rating categories or aspects."; paras 14, 16, as above, Claim 16; para 43, "As discussed above, the website may allow users to rate various different rating categories and/or aspects of a content item. For example, an image may include a "subject appeal" rating category, a "technical merit" rating category, a "processing" category, and so on."].

28.	As per Claim 21, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 19 [as above], wherein 
Rinearson does not explicitly teach, but Ray further teaches: 
the attribute is a commercial evaluation of the product/service [RAY reads on: para 28, as above, Claim 9].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 

29.	As per Claim 22, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8 [as above], wherein 
Rinearson further teaches: 
an analyzer and the computer receive the inquiry concurrently [RINEARSON reads on: Fig. 2, Receive Content Item 205; para 46, "FIG. 2 is a flow diagram of one embodiment of a method for determining an aggregate rating of a content item. The method 200 may comprise one or more machine executable instructions stored on a computer-readable storage medium. The instructions may be configured to cause a machine, such as a computing device, to perform the method 200. In some embodiments, the instructions may be embodied as one or more distinct software modules on the storage medium. One or more of the instructions and/or steps of method 200 may interact with one or more hardware components, such as computer-readable storage media, communications interfaces, or the like. Accordingly, one or more of the steps of method 200 may be tied to particular machine components." - the instructions may be embodied as one or more distinct software modules on the storage medium is an analyzer and the computer receive the inquiry concurrently; para 47, "At step 205, a user may submit a content item to the website via an interface provided thereby. Responsive to the submission, the website may store the content item in a computer-readable storage medium and make the content item available to one or more users of the website."].


The computer-readable medium of claim 16, wherein the questionnaire [as above, Claim 16] comprises 
Rinearson does not explicitly teach, but Ray further teaches: 
a first question having a first set of multiple choice answers and a second question having a second set of multiple choice answers that is different from the first set [RAY reads on: para 88, as above, Claim 8 - each survey question requires an answer from a set of options (such as a degree of 1-5, true/false, or multiple choice) is a first question having a first set of multiple choice answers and a second question having a second set of multiple choice answers that is different from the first set]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include a first question having a first set of multiple choice answers and a second question having a second set of multiple choice answers that is different from the first set. The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 

31.	As per Claim 26, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8, wherein the questionnaire [as above, Claim 8] comprises 
The remainder of the Claim rejected under the same rationale as Claim 23 above.

32.	As per Claim 29, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 16, wherein the questionnaire [as above, Claim 16] comprises 
The remainder of the Claim rejected under the same rationale as Claim 23 above.

33.	As per Claim 30, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8 wherein the step of creating a subjectively informed textual comment after receiving an inquiry about a specified product/service [as above, Claim 8] further comprises 
Rinearson does not explicitly teach, but Ray further teaches: 
establishing a time period for responding to the inquiry [RAY reads on: para 29, "The NPD members can be rapidly accessed and access each other, through multiple portals including desktop internet, use of specific mobile handheld or other wireless hardware devices to foster rapid communication and instantaneous dissemination of timely information." - instantaneous dissemination of timely information is establishing a time period for responding to the inquiry; para 135, ".. promising a form of priority processing (such as, for example, attempting to give access to higher rated members or more rapidly making results available to the customer 106)."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include establishing a time period for responding to the inquiry. The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 

34.	As per Claim 31, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 16 [as above] further comprising 

a database [RINEARSON reads on: para 31, " At step 150, the expert rating may be stored in a ratings database. The ratings database may comprise any computer-readable storage medium and/or data retrieval system known in the art, .."] for archiving the member profiles and a plethora of voluntary comments from members in the defined community regarding a plurality of different products/services [RINEARSON reads on: para 31, " At step 150, the expert rating may be stored in a ratings database. The ratings database may comprise any computer-readable storage medium and/or data retrieval system known in the art,"; Figs. 1, 3, paras 12, 42, as above, Claim 11; ], wherein the database is accessible by the profiler for a selective use of information from the database [RINEARSON reads on: Fig. 3, para 3, as above, Claim 16].

35.	As per Claim 32, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 16 [as above] wherein 
Rinearson further teaches: 
a publication [RINEARSON reads on: paras 14, 16, as above, Claim 16] includes 
Rinearson does not explicitly teach, but Ray further teaches: 
information concerning pricing [RAY reads on: para 145, "In preferred embodiments, members are compensated based at least in part on their ratings, which, as described above, may be based on their profile, their participation in the NPD 100, and the evaluations of their participation. Compensation may be based on the raw revenue collected by the NPD 100, weighted to take into account a member's rating and the member's direct involvement in realizing that revenue."; para 148, "Customer C1 submits question Q1 for male physicians and agrees to pay $100 for each response. Customer C2 submits question Q2 for all physicians, and agrees to pay $200 for each response. Customer C3 submits question Q3 for orthopedic specialists, agreeing to pay $1,000 for each response."; para 161, "Some embodiments may have administrators, community heads, or specialist organizers who coordinate and monitor the activity of these communities. These administrators may be employees of the NPD 100, member volunteers, or members who perform the task in exchange for compensation. In some embodiments, the ratings algorithms may account for administrator feedback on the benefit (or cost) of a member's involvement in a community feature."], efficacy [RAY reads on: para 107, "This illustrates how the IIV 102 and NPD 100 transform a raw financial commodity into a value-added investment vehicle by leveraging the expertise of the member of the NPD 100. IIV 102 embodiments including automatic processing of responses from the NPD 100 or allowing IIV managers 103 to have real-time and near-universal accessibility to both expert feedback and trading tools encourage investment performance that surpasses the performance of other funds or vehicles that lack such features." - investment performance that surpasses the performance of other funds or vehicles is efficacy], and availability of the product/service [RAY reads on: para 143, "Some embodiments may also aggregate or otherwise generate presentations of expertise or the ability to generate such presentations and market their availability to third parties or to existing customers who may, for example, have explicitly indicated an interest in some types of information or have previously submitted questions in that area."; para 181, "Customer registration may also allow for entry of particular areas of interest, which is an example of a piece of information an embodiment might use to provide automated updates on the availab[ility] of information or experts that might be of interest to the customer."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include information concerning pricing, efficacy, and availability of the product/service. The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 

36.	As per Claim 33, Rinearson in view of Ray teaches: 
The computer-readable medium of claim 8 [as above] further comprising 
Rinearson further teaches: 
... in generating the objective appraisal [RINEARSON reads on: paras 4, 5, 16, 44, as above, Claim 8].
Rinearson does not explicitly teach, but Ray further teaches: 
... a source of commercial information for input into the computer for use [RAY reads on: para 101, "FIG. 3 illustrates an exemplary embodiment of an IIV 102. .. For example, the IIV 102 has connectivity to external sources of market news and information 310, including reports from technical sources, brokerages, dealers and financial markets."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rinearson in view of Ray to incorporate the further teachings of Ray in the same field of endeavor of weighing user submissions to include a source of commercial information for input into the computer for use. The motivation for doing this would have been to improve the content rating of Rinearson by efficiently gathering relevant data. 



Response to Arguments

37.	Applicant's arguments filed 04/21/2021 have been fully considered but are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments.

38.	Applicant argues (at pp. 7-8) that "The currently pending claims are conceptually similar to claims deemed to be eligible in at least Example 42" (of the SME examples for the 2019 PEG), because "the concept of the presently amended independent claims, which controls a computing device (e.g., processor,) with respect to user data input devices (e.g., questionnaire), organizing weighted textual comments for publication in response to an inquiry is fundamentally similar to the concept of converting non-standardized information input from a user into standardized format as disclosed in Example 42 of SME Examples", and thus the claims integrate the abstract idea into a practical application (at step 2A, Prong 2 of the 2019 PEG).
Examiner respectfully disagrees. The fact pattern in the current claims is different from that in Example 42. Specifically, the combination of additional elements in the allowable claim (claim 1) of Example 42 recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, and the claim as a whole therefore integrates the abstract idea of a certain method of organizing human activity into a practical application. In the current claims, the fact pattern is similar to the non-allowable claim language (claim 2) of Example 42, in which the claim as a whole merely uses the computer as a tool to apply the judicial exception, and thus does not integrate the abstract idea into a practical application at step 2A, Prong 2 of the 2019 PEG - see MPEP 2106.05(f).





Conclusion

40.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

41.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sun et al. (US Patent Publication US 20090281870 A1) describes a method and system for ranking a plurality of products by obtaining a numerical user score for each of the plurality of products, calculating an opinion score for each of the plurality of products for which a written comparison sentiment applies, determining a final score by combining the numerical user rating and the opinion score for each of the plurality of products, and ranking the plurality of products based on the final score.
Ehlen et al. (US Patent Publication US 20150186790 A1) describes a method and system for identifying product attributes discussed in consumer reviews and summarizing consumer sentiment.
Chen et al. (US Patent Publication US 20120209751 A1) describes a system and method for mining product information to determine product aspects and uses relevant to the user. 
Baker et al. (US Patent Publication US 20140188665 A1) describes a method and system for researching reviews written online to assess the performance and functionality of digital media consumer products.
Shilman et al. (US Patent Publication US 20090319342 A1) describes a system and method for evaluating quality of products based on different aspects of products using information available in electronic data, for example, user-contributed online content. 

Liu et al. (US Patent Publication US 20090048823 A1) describes a system and method for determining context-dependent opinions associated with one or more features of a product or service using opinion mining. 

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623